Title: For any tree law addicts out there, a mass tree poisoning mystery!
Question:
Answer #1: HOA needs to have a general meeting of the owners to discuss this, also with the intent to plant new, fast growing trees. They can then find out who is against the idea, and see what condos they own to narrow the field of potential suspects.

HOA and police should be looking at who is selling their condo as well. Follow the money basically.Answer #2: they should put some cameras up if there are any trees left. Also, who stands to benefit the most. And the article says the poison is not generally available, that seems like a good place to start. Also, someone had to haul a heavy can of it to a tree - did the person have to drive it to the trees? were there tire tracks at the scene?

The long way to do this is to replant the trees - or even fake trees - and stick some cameras around. Alternatively put up some other view-blocker and see who complains the most. just throwing out ideas.

edit, also, while I don't have a map of the area, poisoning all of those trees in an area with homes around must have taken some time, maybe canvass the area for witnesses. Maybe someone was walking a dog or had insomnia and saw a car parked by the trees or someone acting fishy.

Another idea: post signs in the area requesting that witnesses contact the police, and then put a camera on the signs and see which local person is tearing them down at night ;-) 

also I wonder if the poison flouresces differently than other fluids, it'd be funny if there's a trail of the stuff leading back to the perp's house, that's viewable with say a black light at night. Again just hurling ideas here...

OR maybe a bloodhound following the scent?

edit, I found [this video about how to kill a tree without anyone knowing](https://www.youtube.com/watch?v=ICn6muY5O-8) -- has OP seen a pot-bellied pig around??Answer #3: It seems as though for years to come, tree lawyers both amateur and professional will think of late 2018 as one of their field's great blossomings.